1 Rosetta Resources Inc. Jefferies Global Energy Conference John Clayton Senior Vice President, Asset Development www.rosettaresources.com / NASDAQ: ROSE High Asset Quality - Executing Business Plan - Future Growth Catalysts - Financial Strength 2 –Doubled proved reserves to 970 Bcfe at mid-year 2011. –Increased gross estimated ultimate recovery to 10 Bcfe per Gates Ranch Eagle Ford well. –Set record levels of liquids production. –Southern Alberta Basin horizontal drilling program. –Increased daily firm transportation and processing capacity from Eagle Ford by 20 percent. –Increased Gates Ranch planned well density to 65 acres per well. –Announced three new Eagle Ford field discoveries. –Increased project inventory to 2.8 Tcfe. Year-to-Date Highlights 3 –Asset Base High Graded –Executing Business Plan –Testing Growth Catalysts –Financial Strength Agenda 4 Asset Base High Graded 5 * End of 3Q 2011 Asset Base High Graded 6 Executing Business Plan 7 Proved Reserves - Doubled Since YE 2010 ■ Eagle Ford ■ Other Core ■ Non-Core 351 Bcfe 479 Bcfe 970 Bcfe 8 * Completed wells Gates Ranch 9 7.3 BCFE Composite Type Curve (PUD Bookings) 10 BCFE Composite Type Curve 10 Increased Firm Take-Away Capacity ¹Net equivalent gas production (MMcfe/d) equals 1.35 times gross wet wellhead gas (MMcf/d). 11 Quarterly Production Performance Production (MMcfe/d) 220-240 12 Testing Growth Catalysts 13 Other Eagle Ford Areas 14 •Increased Well Density •280 locations remaining to be drilled Gates Ranch Field wide development plans on 65 acre well spacing 15 New Well Test •Southern Dimmit County Area •3,545 net acres •47 well locations remaining •Initial Rate •850 bpd Oil •490 bpd NGL’s •3,900 mcfpd •1,990 BOEPD New Eagle Ford Discovery Briscoe Ranch 16 New Well Test •Central Dimmit County Area •8,143 net acres •125 well locations remaining •7 day average rate •506 bpd Oil •102 bpd NGL’s •436 mcfpd •680 BOEPD New Eagle Ford Discovery Central Dimmit County 17 New Well Test •Southern Gonzales County Area •1,900 net acres •21 well locations remaining •Initial Rate •2,450 bpd Oil •250 bpd NGL’s •2,000 mcfpd • 3,033 BOEPD New Eagle Ford Discovery Karnes Trough Area 18 *Includes only “well tested” inventory and excludesinventory on our 10,000 net acres that has offset data and will be tested in the upcoming quarters. Eagle Ford Well Tested Inventory 19 Delineation well program Horizontal well program Southern Alberta Basin Continuing to Move the Play Forward 20 Financial Strength 21 Lower Cost Structure 22 50 20 * NGL hedges exclude the Ethane component 23 Debt and Liquidity 24 (MM) 3Q 2011 4Q 2010 Long-Term Debt Total Stockholder’s Equity TOTAL Capitalization - Debt 29% 40% - Capital 71% 60% TOTAL 100% 100% Capital Structure 25 –Asset Base High Graded –Divestiture program complete –South Texas focus –Alberta Basin option –Strong Eagle Ford project inventory –Executing Business Plan –Proved reserves doubled since 12/31/10 –Gates Ranch recoveries increased –Increased firm take-away capacity –Strong exit rates and 2012 growth projected –Testing Growth Catalysts –Gates Ranch well density –Other Eagle Ford areas –Expanded Alberta Basin horizontal program –Financial Strength –Lower cost structure –$402MM in liquidity Summary 26 This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Forward-Looking Statements and Terminology Used 27 For filings reporting year-end 2010 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. We use the term “BFIT NPV10” to describe the Company’s estimate of before income tax net present value discounted at 10 percent resulting from project economic evaluation.The net present value of a project is calculated by summing future cash flows generated by a project, both inflows and outflows, and discounting those cash flows to arrive at a present value.
